Electronically Filed
                                                               Supreme Court
                                                               SCOT-XX-XXXXXXX
                                                               30-NOV-2018
                              SCOT-XX-XXXXXXX
                                                               03:39 PM
          IN THE SUPREME COURT OF THE STATE OF HAWAIʻI
________________________________________________________________

           IN THE MATTER OF CONTESTED CASE HEARING RE
      CONSERVATION DISTRICT USE APPLICATION (CDUA) HA-3568
    FOR THE THIRTY METER TELESCOPE AT THE MAUNA KEA SCIENCE
   RESERVE, KAʻOHE MAUKA, HĀMĀKUA, HAWAIʻI, TMK (3)404015:009
________________________________________________________________

      APPEAL FROM THE BOARD OF LAND AND NATURAL RESOURCES
                (BLNR-CC-16-002 (Agency Appeal))

                           ORDER OF CORRECTION
                            (By: McKenna, J.)

            IT IS HEREBY ORDERED that, pursuant to the Order
Granting in Part and Denying in Part Motion for Reconsideration,
filed by this Court on November 29, 2018, the Opinion of the
Court, filed October 30, 2018, is corrected as follows, in an
Amended Opinion to be filed concurrently with this Order of
Correction:
            1.   On pages 34-35, footnote 15 is deleted in its
entirety.
            2.   On page 36, footnote 17 is renumbered as footnote
16, and the footnote is modified to read the following, in full:
            The Kihoi Appellants allege in Point of Error B(2) that the
            BLNR erred by stating that Article XII, Section 7 does not
            protect contemporary Native Hawaiian cultural practices.
            The record reflects, however, that the BLNR appropriately
            took into account contemporary (as well as customary and
            traditional) Native Hawaiian cultural practices, finding
            and concluding that none were taking place within the TMT
            Project site or its immediate vicinity, aside from the
            recent construction of ahu to protest the TMT Project
            itself, which was not found to be a reasonable exercise of
            cultural rights. Further, although the BLNR defined the
           “relevant area” in its Ka Paʻakai analysis as the TMT
           Observatory site and Access Way, the Board’s findings also
           identified and considered the effect of the project upon
           cultural practices in the vicinity of the “relevant area”
           and in other areas of Mauna Kea, including the summit
           region, as Ka Paʻakai requires. See 94 Hawaiʻi at 49, 7
           P.3d at 1086 (faulting the agency for failing to address
           “possible native Hawaiian rights or cultural resources
           outside [the area at issue]”).

           3.   On page 72, the name of one of the attorneys for
appellee the University of Hawaiʻi at Hilo is corrected to
“Lindsay N. McAneeley.”
           4.   Other technical, non-substantive changes have been
made to the Amended Opinion.
           The Clerk of the Court is directed to take all
necessary steps to notify the publishing agencies of these
changes.
           DATED: Honolulu, Hawaiʻi, November 30, 2018.
                                         /s/ Sabrina S. McKenna
                                         Associate Justice




                                     2